United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Springfield, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1114
Issued: November 16, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On April 5, 2011 appellant filed a timely appeal from decisions of the Office of Workers’
Compensation Programs (OWCP) dated November 1, 2010 and January 10, 2011. Pursuant to
the Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3(e), the
Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant has sustained any permanent impairment causally
related to his left middle finger; and (2) whether OWCP properly refused to reopen appellant’s
case for reconsideration of his claim under 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
Appellant, a 26-year-old mail handler/equipment operator, fractured his left middle finger
on February 5, 2010 while trying to remove his left glove from a mail sorting machine. He filed
a claim for benefits, which OWCP accepted for left middle mallet finger.
On July 19, 2010 appellant filed a Form CA-7 claim for a schedule award.
By letter dated July 27, 2010, OWCP asked appellant to provide a medical report and
impairment evaluation from his attending physician pursuant to the American Medical
Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides) (6th ed.).
Appellant did not submit any additional medical evidence.
By decision dated November 1, 2010, OWCP found that appellant had no ratable
impairment causally related to an accepted condition and therefore was not entitled to a schedule
award.
On November 12, 2010 appellant requested reconsideration of the November 1, 2010
schedule award decision. He did not submit any additional medical evidence.
By decision dated January 10, 2011, OWCP denied appellant’s application for review on
the grounds that it neither raised substantive legal questions nor included new and relevant
evidence sufficient to require OWCP to review its prior decision.
LEGAL PRECEDENT -- ISSUE 1
The schedule award provision of FECA2 and its implementing regulations3 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss, or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.4 The claimant has the burden of proving
that the condition for which a schedule award is sought is causally related to his or her
employment.5
ANALYSIS -- ISSUE 1
OWCP accepted the condition of left middle mallet finger. Appellant subsequently filed a
claim for a schedule award. OWCP asked him to submit a medical report and an impairment
2

5 U.S.C. § 8107.

3

20 C.F.R. § 10.404. Effective May 1, 2009, OWCP began using the A.M.A., Guides (6th ed. 2009).

4

Id.

5

Veronica Williams, 56 ECAB 367, 370 (2005).

2

evaluation in accordance with the applicable protocols and tables of the A.M.A., Guides from his
treating physician in support of his claim. However, appellant did not provide the medical
evidence requested. He has submitted no medical evidence to establish that he has any permanent
impairment causally related to his accepted left mallet finger condition. The Board will affirm the
November 1, 2010 decision.
LEGAL PRECEDENT -- ISSUE 2
Under 20 C.F.R. § 10.606(b), a claimant may obtain review of the merits of his or her
claim by showing that OWCP erroneously applied or interpreted a specific point of law; by
advancing a relevant legal argument not considered by OWCP; or by submitting relevant and
pertinent evidence not previously considered by OWCP.6 Evidence that repeats or duplicates
evidence already in the case record has no evidentiary value and does not constitute a basis for
reopening a case.7
ANALYSIS -- ISSUE 2
Appellant has not shown that OWCP erroneously applied or interpreted a specific point
of law; he has not advanced a relevant legal argument not previously considered by OWCP; and
he has not submitted relevant and pertinent evidence not previously considered by OWCP. Of
note, he did not submit any medical evidence relevant to the issue of permanent impairment. His
reconsideration request failed to show that OWCP erroneously applied or interpreted a point of
law nor did it advance a point of law or fact not previously considered by OWCP. OWCP did
not abuse its discretion in refusing to reopen appellant’s claim for a review on the merits.
CONCLUSION
The Board finds that appellant has not sustained any permanent impairment causally
related to his accepted left middle finger condition. The Board finds that OWCP properly

6

20 C.F.R. § 10.606(b)(1); see generally 5 U.S.C. § 8128(a).

7

Howard A. Williams, 45 ECAB 853 (1994).

3

refused to reopen appellant’s case for reconsideration on the merits of his claim under 5 U.S.C.
§ 8128(a).8
ORDER
IT IS HEREBY ORDERED THAT the January 10, 2011 and November 1, 2010
decisions of the Office of Workers’ Compensation Programs be affirmed.
Issued: November 16, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

8

The Board notes that appellant submitted additional evidence to the record following OWCP’s January 10, 2011
decision. The Board’s jurisdiction is limited to a review of evidence which was before OWCP at the time of its final
review. 20 C.F.R. § 501(c). Appellant may resubmit this additional evidence, with a request for reconsideration, to
OWCP.

4

